         Case 4:19-cv-00191-JAJ-HCA Document 10 Filed 07/30/19 Page 1 of 9



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA



 COURTNEY SAUNDERS,                                           Case No. 4:19-cv-191

           Plaintiff,

 v.                                                     ANSWER, APPEARANCE OF GARY
                                                          D. GOUDELOCK JR & JURY
 KYLE THIES, individually and in his official            DEMAND ON BEHALF OF KYLE
 capacity as a law enforcement officer for the                     THIES
 Des Moines, Iowa Police Department; CLINT
 DEE, individually and in his official capacity
 as a law enforcement officer for the Des
 Moines, Iowa Police Department; DANA
 WINGERT, individually and in his official
 capacity as Chief of Police for the Des Moines,
 Iowa Police Department; CITY OF DES
 MOINES, IOWA,

           Defendants.


         COMES NOW, Kyle Thies, by and through his undersigned counsel, Gary D.

Goudelock, Jr., who hereby enters his Appearance on behalf of Kyle Thies, and for his Answer

to Plaintiff’s Complaint respectfully states to this court as follows:

      1. Deny for lack of information sufficient to form a belief.

      2. Admit

      3. Deny for lack of information sufficient to form a belief.

      4. Deny for lack of information sufficient to form a belief.

      5. Deny for lack of information sufficient to form a belief.

      6. Admit

      7. Admit.

      8. Admit Plaintiff alleges damages in excess of small claims limit.
   Case 4:19-cv-00191-JAJ-HCA Document 10 Filed 07/30/19 Page 2 of 9



9. Admit that the acts alleged in the Petition allegedly occurred in Polk County, but deny that

   such facts as alleged constitute a cause of action or that they occurred in the manner

   described in the Petition.

10. Admit.

11. Admit.

12. Admit

13. Admit.

14. Admit that Officer Thies was driving his vehicle in the same direction of traffic as Mr.

   Saunders’ vehicle at the time and location noted but deny remaining allegations.

15. Admit.

16. Deny for lack of information sufficient to form a belief.

17. Deny.

18. Because no dates or time frames are alleged anywhere in this paragraph, Defendant does

   not know when this phrase was allegedly spoken and must, accordingly deny this

   paragraph for lack of information sufficient to form a belief.

19. Admit.

20. Deny for lack of information sufficient to form a belief.

21. Admit.

22. Admit.

23. Admit.

24. Admit.

25. Deny for lack of information sufficient to form a belief.

26. Deny.
   Case 4:19-cv-00191-JAJ-HCA Document 10 Filed 07/30/19 Page 3 of 9



27. Deny.

28. Admit.

29. Admit.

30. Deny.

31. Deny.

32. Admit.

33. Deny for lack of information sufficient to form a belief.

34. Admit.

35. Admit.

36. Admit.

37. Admit that this occurred but deny any casual connection between Plaintiff notifying

   Officer Thies of the gun under his seat and Officer Thies asking Plaintiff if he had been

   drinking.

38. Deny.

39. Admit.

40. Deny for lack of information sufficient to form a belief.

41. Admit Officer Thies confirmed Mr. Saunders’ information. Deny remaining allegations.

42. Admit.

43. Deny.

44. Deny because of the word “instead” which implies a false dichotomy.

45. Admit and affirmatively state that consent to the search was not required based upon

   circumstances as of the time of the search.

46. Deny.
   Case 4:19-cv-00191-JAJ-HCA Document 10 Filed 07/30/19 Page 4 of 9



47. Admit.

48. Admit.

49. Admit.

50. Admit.

51. Admit.

52. Admit.

53. The Court’s Order speaks for itself and its relevance and admissibility in this case will be

   limited in accordance with applicable authority and the Federal Rules of Evidence.

54. The Court’s Order speaks for itself and its relevance and admissibility in this case will be

   limited in accordance with applicable authority and the Federal Rules of Evidence.

55. The Court’s Order speaks for itself and its relevance and admissibility in this case will be

   limited in accordance with applicable authority and the Federal Rules of Evidence.

56. The Court’s Order speaks for itself and its relevance and admissibility in this case will be

   limited in accordance with applicable authority and the Federal Rules of Evidence.

57. The Court’s Order speaks for itself and its relevance and admissibility in this case will be

   limited in accordance with applicable authority and the Federal Rules of Evidence.

58. The Court’s Order speaks for itself and its relevance and admissibility in this case will be

   limited in accordance with applicable authority and the Federal Rules of Evidence.

59. Deny for lack of information sufficient to form a belief.

60. Deny for lack of information sufficient to form a belief.

61. Deny for lack of information sufficient to form a belief.

62. Deny for lack of information sufficient to form a belief.

63. Deny for lack of information sufficient to form a belief.
   Case 4:19-cv-00191-JAJ-HCA Document 10 Filed 07/30/19 Page 5 of 9



64. Deny for lack of information sufficient to form a belief.

65. Deny for lack of information sufficient to form a belief.

66. Deny for lack of information sufficient to form a belief.

67. Deny for lack of information sufficient to form a belief.

68. Deny for lack of information sufficient to form a belief.

69. Deny.

70. Deny.

71. Deny.

72. Deny for lack of information sufficient to form a belief.

73. Deny for lack of information sufficient to form a belief.

74. Defendant restates his responses to Paragraphs 1-73 as though fully set forth herein.

75. Admit.

76. Admit.

77. Deny.

78. Deny.

79. Deny.

80. Defendant denies Paragraph 80 and each and every subpart thereof.

81. Defendant restates his responses to Paragraphs 1-80 as though fully set forth herein.

82. Admit.

83. Admit.

84. Deny.

85. Deny.

86. Deny.
   Case 4:19-cv-00191-JAJ-HCA Document 10 Filed 07/30/19 Page 6 of 9



87. Deny.

88. Defendant denies Paragraph 88 and each and every subpart thereof.

89. Defendant restates his responses to Paragraphs 1-88 as though fully set forth herein.

90. Admit.

91. Admit.

92. Deny.

93. Deny.

94. Deny.

95. Defendant denies Paragraph 95 and each and every subpart thereof.

96. Defendant restates his responses to Paragraphs 1-95 as though fully set forth herein.

97. Admit.

98. Admit.

99. Deny.

100. Deny.

101. Deny.

102. Deny.

103. Defendant denies Paragraph 103 and each and every subpart thereof.

104. Defendant restates his responses to Paragraphs 1-103 as though fully set forth herein.

105. Admit.

106. Admit.

107. Deny.

108. Deny.

109. Deny.
   Case 4:19-cv-00191-JAJ-HCA Document 10 Filed 07/30/19 Page 7 of 9



110. Deny.

111. Defendant denies Paragraphs 111 and each and every subpart thereof.

112. Defendant restates his responses to Paragraphs 1-111 as though fully set forth herein.

113. Admit.

114. Admit.

115. Deny.

116. Deny.

117. Deny.

118. Defendant denies Paragraph 118 and each and every subpart thereof.

119. Defendant restates his responses to Paragraphs 1-118 as though fully set forth herein.

120. Admit.

121. Admit.

122. Deny.

123. Deny.

124. Deny.

125. Deny.

126. Defendant denies Paragraph 126 and each and every subpart thereof.

127. Defendant restates his responses to Paragraphs 1-126 as though fully set forth herein.

128. Admit.

129. Admit.

130. Deny.

131. Deny.

132. Deny.
       Case 4:19-cv-00191-JAJ-HCA Document 10 Filed 07/30/19 Page 8 of 9



   133. Defendant denies Paragraphs 133 and each and every subpart thereof.

   134. Defendant restates his responses to Paragraphs 1-133 as though fully set forth herein.

   135. Admit.

   136. Admit.

   137. Deny.

   138. Deny.

   139. Deny.

   140. Deny.

   141. Defendant denies Paragraph 141 and each and every subpart thereof.

   142. Defendant restates his responses to Paragraphs 1-141 as though fully set forth herein.

   143. Defendant makes no response to Paragraphs 143-153 because they make no allegations

       against this defendant. To the extent any response is required, such allegation is denied.

   154. Defendant restates his responses to Paragraphs 1-153 as though fully set forth herein.

   155. Defendant makes no response to Paragraphs 155-165 because they make no allegations

       against this defendant. To the extent any response is required, such allegation is denied.



                                   AFFIRMATIVE DEFENSES

       COMES NOW, Defendant, Kyle Thies, by and through his undersigned counsel and

asserts the following affirmative defenses to Plaintiff’s Complaint:

       1. Plaintiff’s Complaint fails to state a claim upon which relief may be granted and the

           same should therefore be dismissed pursuant to the Federal Rules of Civil Procedure.

       2. Officer Thies is immune for tort liability for all of Plaintiffs’ claims based upon one or

           more subsections of Iowa Code § 670.4.
       Case 4:19-cv-00191-JAJ-HCA Document 10 Filed 07/30/19 Page 9 of 9



       3. Officer Thies is entitled to qualified immunity for all claims alleged against him.

       4. Officer Thies had reasonable suspicion to believe Plaintiff was engaged in unlawful

           activity or activity that warranted further investigation at the time of his interactions with

           Plaintiff.

       5. Officer Thies reserves the right to supplement or amend these affirmative defenses as

           discovery continues in this matter.

                                          JURY DEMAND

       COMES NOW, Defendant, Kyle Thies, and hereby demands a trial by jury on all matters

to which he is entitled by law.

                                                        Respectfully submitted,




                                                        _____________________________
                                                        Gary D. Goudelock, Jr. AT0002967
                                                        Whitfield and Eddy Law
                                                        699 Walnut Street, Suite 2000
                                                        Des Moines, IA 50309
                                                        goudelock@whitfieldlaw.com
                                                        Phone: (515) 288-6041
                                                        Fax: (515) 246-1474

                                                        ATTORNEY FOR DEFENDANT KYLE
                                                        THIES

Original E-filed.
                                                                    CERTIFICATE OF SERVICE
Copy to:                                              The undersigned hereby certifies that on July 30, 2019, I
                                                      electronically filed the foregoing with the Clerk of Court using the
                                                      CM/ECF system, which will deliver notification and an electronic
Gina Messamer                                         copy of the same to the recipients indicated on the CM/ECF service
                                                      list pursuant to Federal Rule of Civil Procedure 5(b).
2910 Grand Avenue
Des Moines, Iowa 50312
                                                      /s/ Julie Sander
(515)284-5737
F: (515)2841704
gmessamer@parrishlaw.com
ATTORNEY FOR PLAINTIFF
